Citation Nr: 9915970	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for disease of the 
heart with hypertension, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to April 
1968.

This appeal arises from a March 1998 decision by the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The issue of an increased evaluation for disease of the heart 
with hypertension is the subject of the remand portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim of entitlement to service connection for a back 
disability is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include the report of 
the examination for entrance dated in July 1955, which is 
negative for complaints, symptoms or findings regarding a 
back disability.  Treatment notes reveal that he sought 
treatment in December 1961 for low back pain after picking up 
ammunition boxes.  X-rays that were taken appeared normal.  
It was noted that by the end of the month his back felt much 
better.  In a May 1962 treatment note a complaint of low back 
pain was noted.  The examiner's findings were chronic low 
back pain and slight limitation of motion in all directions.  
A February 1963 treatment note states that the veteran sought 
treatment for a sore back after lifting a desk.  Left 
paravertebral muscle spasms were noted.  The impression was 
low back strain, muscle spasms.

An annual physical of the veteran was conducted in October 
1963.  The veteran's spine and musculoskeletal system were 
found to be normal.  In February 1964 the veteran was seen 
for mild lumbosacral strain.  Examination reports dated in 
February 1965 and January 1966 were negative regarding a back 
disability; the veteran's spine and musculoskeletal system 
were found to be normal..

In February 1967 the veteran was seen for pain over the 
sacral area, possible sciatic radiation to the knees.  The 
impression was back strain, rule out herniated nucleus 
pulposus.  The report of the examination for separation, 
dated in January 1968 noted a history of back trouble.  
Recurrent back pain since 1961 was noted to have been treated 
without complications or sequelae.  On examination, straight 
leg raising was negative and the veteran's spine and 
musculoskeletal system were found to be normal.

A June 1968 VA hospital record reflects that the veteran was 
admitted after he was found to have an abnormal 
electrocardiogram (EKG).  The summary was negative regarding 
a treatment for a back disability.  A VA cardiovascular 
examination of the veteran was conducted in February 1998.  
The veteran related that his last physical was around 1996 
and that, at that time, he had no health problems.  It was 
noted that physical activity did not seem to cause any 
problems of any type.  No findings or diagnosis referable to 
the veteran's back were noted.  VA treatment records covering 
the period from February through May 1998 were received.  
These records show that in February 1998 he complained of 
back pain at times and that he stated that he had had back 
surgery in 1972.  No diagnosis of a current back disability 
was reported.  

Analysis

Before the Board of Veterans' Appeals (Board) may address the 
merits of the veteran's claim for service connection for a 
back disability, it must, however, first be established that 
the claim is well grounded.  In this regard, a person who 
submits a claim for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]." Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). If 
the claim is not well grounded there is no duty to assist. 
Struck v. Brown, 9 Vet. App. 145 (1996).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); (2) There must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service.  This element may be shown by lay or 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
and (3) There must be competent evidence of a nexus between 
the inservice injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In determining whether a claim is 
well grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) (1998) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court), lay observation 
is competent.  If chronicity is not applicable, a claim may 
still be well grounded on the basis of 38 C.F.R. §3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

When a chronic disease is shown as such in service or within 
the presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the disease, however 
remote, are service connected absent an intercurrent cause.  
This rule does not mean that any manifestation of joint pain 
in service will permit service connection of arthritis first 
shown as a clear-cut clinical entity at some later date.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

In the instant case, the veteran's service medical records 
confirm that he was treated for back problems in service.  
However, at the time of the 1968 separation examination, the 
recurrent back pain since 1961 was noted to have been treated 
without complications or sequelae and, on examination, the 
veteran's spine and musculoskeletal system were found to be 
normal. 

Although the veteran asserts that he has a back disability 
that was caused by active service, and he did report in 
February 1998 that his back hurt at times, he has submitted 
no medical evidence to substantiate his claim.  While the 
veteran is competent to provide an account of his symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge".  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286 (1992).

The Board notes that while the veteran did have back problems 
while in active service, there is no objective medical 
evidence that he has any residuals now.  In this regard, the 
Court has stated that "establishing service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service or some other 
manifestation of the disability during service." (emphasis 
added) Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Without 
competent medical evidence of a current disability that is 
linked to the veteran's active service, the appeal must be 
denied.  Given the veteran's failure to submit a well-
grounded claim, the Board need not address the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107.

Although where claims are not well-grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995)

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability. Robinette v. Brown, supra.


ORDER

Entitlement to service connection for a back disability is 
not established and, to this extent, the appeal is denied.


REMAND

The Board notes that the RO has rated the veteran under both 
the old and the new criteria for heart disease in accordance 
with Karnas v. Derwinski, 1 Vet.App. 308 (1991).  However, 
the current criteria for rating heart disease includes a 
measurement of metabolic equivalents (METs).  The February 
1998 examination did not include a measurement of METs.  The 
veteran's most recent EKG was abnormal, but no diagnosis of 
heart disease was listed on the examination report.  It is 
not clear whether the examiner disagreed with the finding 
regarding the EKG, thus finding no underlying heart disease, 
or not.  Since the EKG may indicate the presence of heart 
disease, in all fairness, the case should be returned for a 
new examination, to include METs.

Accordingly, the remaining issue is remanded to the RO for 
the following:

1.  The RO should obtain copies of the 
veteran's VA outpatient treatment records 
dated subsequent to May 1998 which are 
not already part of the claims file.  All 
documents obtained should be associated 
with the veteran's claims file.

2.  Upon completion of the above, the RO 
should schedule the veteran for VA 
examination by a cardiologist to identify 
all current manifestations and evaluate 
the current severity of his service-
connected disease of the heart with 
hypertension.  All indicated studies 
should be performed; if a laboratory 
determination of METs by exercise testing 
can not be done for medical reasons, an 
estimation should be provided by the 
examiner.  The rationale for each opinion 
expressed should also be provided.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination for review and the report 
should indicate whether such a review was 
conducted.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for disease of 
the heart with hypertension, reviewing 
both the old and new schedular criteria 
for the period as of January 12, 1998.  
The RO must explain to the veteran which 
criteria were used in rating the 
disability as of that date and why the 
selected criteria are more favorable to 
the veteran.

If the remaining benefit sought is not granted to the 
veteran's satisfaction, then the veteran and his 
representative should be provided a supplemental statement of 
the case which reflects RO consideration of all additional 
evidence.  The veteran and his representative should be 
provided the opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals


 

